         Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 1 of 29




                    IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :

               v.                          :      CRIMINAL NO. 19-342

YAHAIRA DIAZ                               :


                 GOVERNMENT'S SENTENCING MEMORANDUM

        The United States of America, by its attorneys, William M. McSwain, United

States Attorney for the Eastern District of Pennsylvania, and Louis D. Lappen, Deputy

United States Attorney for the District, hereby submits its sentencing memorandum in the

above-captioned case.

   I.      PRELIMINARY STATEMENT

        Yahaira Diaz helped lead a scheme to defraud at least 10 elderly victims of at least

$158,000 and attempted to defraud those victims of at least an additional $69,000. The

scheme was particularly insidious as it preyed on the emotions of these vulnerable

victims who thought their grandchildren were in serious trouble and desperately needed

money. With their imposter grandchildren often crying into the telephone, the criminals

convinced the victims to part with funds they could not afford to lose in their later years.

After the victims sent the money, the criminals continued to hound them for more money

until the victims realized that they were getting scammed. The victims were left feeling

cheated and humiliated, and at this stage of their lives, unable to recover the much-

needed lost funds. This scam is all too common in our area, as numerous elderly
          Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 2 of 29



individuals have received these calls trying to convince them to part with their money for

the grandchildren. The victims of the fraud in this case have expressed in their victim

impact statements that they have suffered tremendous hardship and stress at the hands of

the defendant and her co-conspirators.

         Demonstrating her commitment to criminal behavior and indifference to its effect

on victims, the defendant also engaged in credit card fraud and identity theft. The

defendant engaged in these offenses after some history of less serious drug and theft

crimes. The defendant’s participation in these schemes call for serious punishment as

recognized by the applicable guideline range and mandatory minimum sentence.

Accordingly, and for all the reasons set forth below, the government recommends a

sentence within the advisory guideline range of 65 to 75 months’ imprisonment, which

includes a two-year statutory mandatory minimum sentence for identity fraud.



   II.      SUMMARY OF THE CRIMINAL ACTIVITY

         A. Grandparents Scheme

         In or around January and February 2018, defendant Yahaira Diaz engaged in a

scheme to defraud elderly individuals of thousands of dollars in what has been called the

“Grandparents Scheme.” In this scheme, the defendant’s co-schemers telephoned elderly

individuals (“the grandparents”) throughout the United States and, while posing as a

lawyer or court official, told them that their loved one, generally their grandchild, had

been involved in a vehicular accident in Pennsylvania and needed a particular sum of
                                              2
         Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 3 of 29



money, at least several thousand dollars, to pay for legal and other expenses resulting

from the accident, such as bail to be released from prison or legal fees. In some

instances, the co-schemers also posed on the telephone as the grandchild, often crying

into the phone, to make an emotional plea with the grandparents and further convince

them that their grandchild needed money. In those telephone calls, the co-schemers then

directed the grandparents to send cash for their grandchild to a particular address where

the co-schemers would collect the cash.

       In those telephone calls, to further convince the grandparents to send the cash, the

co-schemers described the grandchild’s situation as increasingly serious, by claiming the

following: that the grandchild had been arrested for driving under the influence; that a

pregnant woman was involved in the accident; that the pregnant woman and her unborn

child were injured or killed; that the grandchild would not be released from prison

without additional funds; and that legal and other fees were mounting.

       To increase the likelihood that the scheme would succeed and to help conceal it

from authorities, the co-schemers told the grandparents that the situation was

embarrassing for the grandchild and that that the grandparents should not share the

information with other family members. To ensure that the victims’ cash would arrive

safely with the co-schemers, the co-schemers directed the grandparents to tape cash

inside a magazine, place the magazine in packaging for mailing, and then send the

package to a designated address via an overnight service such as the United States Postal

Service Priority Mail, Federal Express, and United Parcel Service.
                                             3
         Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 4 of 29



       If the grandparents sent cash as directed by the co-schemers, the co-schemers

would call the grandparents again and ask for more cash, claiming that additional funds

were necessary for their grandchild’s legal expenses or bail and, at times, the

grandparents complied with these demands. The co-schemers would continue to call the

grandparents and demand additional funds until they stopped sending money.

       The defendant played a supervisory role in this scheme, which was extensive and

involved more than five participants. She identified residential locations in Pennsylvania,

including in Allentown and Bethlehem, in the Eastern District of Pennsylvania, for the

elderly victims to send the packages of cash. The defendant identified locations that were

either vacant or were owned and controlled by other individuals whom the defendant

recruited to assist her in this scheme. The defendant would convince the owners of these

properties to receive the packages and provide them to the defendant or one of her co-

schemers. The defendant also recruited individuals to assist her in retrieving the packages

of cash when they were delivered to the residential locations that she selected, and to

retrieve the packages from the United States Post Office or other commercial carrier if

the packages were not delivered to the residential locations.

       The defendant and her co-schemers retrieved the packages of cash from the

locations to which they were delivered and then distributed the fraud proceeds to others

involved in the scheme. In total, as a result of this scheme, the defendant and her co-

schemers defrauded at least 10 elderly victims of at least $158,800 and attempted to

defraud those victims of at least an additional $69,000.
                                             4
           Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 5 of 29



       A more detailed summary of the facts relating to the ten individual victims of the

defendant’s scheme and a description of the mailings in furtherance of the scheme are as

follows:

            1. Victim W.W.

       On February 20, 2018, W.W., a resident of Lake Village, Arkansas received a

telephone call informing him that his grandson was involved in a vehicular accident and

arrested for driving under the influence (“DUI”). W.W. was 93 years old at the time of

the call. The caller claimed to be an attorney by the name of James Lee and stated that he

needed $5,000 in cash to get W.W.’s grandson released from jail on bail. “Lee” said that

W.W.’s grandson was in serious trouble because he struck a vehicle with a female

passenger who was eight months pregnant.

       “Lee” told W.W. to send the cash to an address in Bethlehem, PA, via United

States Postal Service (“USPS”) Priority Mail, and to tape the cash inside a magazine.

While W.W. was initially skeptical of the caller, the caller persuaded him to send the

money, which W.W. did, as instructed.

       On February 21, 2018, “Lee” again telephoned W.W. “Lee” told W.W. that,

following the accident, the pregnant passenger lost her baby. “Lee” said that he needed an

additional $5,000 in cash for the grandson because the bail was increased. W.W. asked to

speak to his grandson. At this point, W.W. heard an individual in the background, whom

he believed was his grandson, crying and telling W.W. in an upset voice to send the

$5,000 and not tell any family members about the situation. As set forth in Count Three
                                             5
         Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 6 of 29



of the information, on February 21, 2018, W.W. did as instructed and sent $5,000 via

USPS Priority Mail from Arkansas to the Bethlehem address provided by the schemers.

       On February 24, 2018, “Lee” again telephoned W.W. and claimed that he needed

an additional $2,000 in cash to obtain bail for W.W.’s grandson. W.W. became

suspicious and telephoned the Chicot County Sheriff’s Office to report the situation to

police. The Sheriff’s Office then sought the assistance of the Bethlehem Police

Department where officers quickly determined that the Bethlehem address was a vacant

home. W.W. then began cooperating with local authorities (with the assistance of the

U.S. Postal Investigation Service (“USPIS”)), to help them set up a controlled delivery to

the Bethlehem address.

       On February 27, 2018, Bethlehem Police officers, working with agents from the

USPIS, created a package containing magazines (but no money) that appeared to have

been sent by W.W., via USPS Priority Mail, with the USPS package tracking system

number showing that the package originated in Arkansas and was scheduled for delivery

on February 27, 2018.

       Later that day, Bethlehem Police officers and agents of the USPIS executed a

controlled delivery of the USPS Priority Mail package to the Bethlehem address. The

defendant drove to that address in a silver Honda Accord with another individual, V.S.,

who picked up the package from a USPS undercover agent posing as a U.S. Postal

Carrier. V.S. then delivered the package to Diaz. Officers later arrested Diaz and

recovered from the Honda the Priority Mail package (which had been opened)
                                             6
         Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 7 of 29



purportedly sent by W.W. as well as a Federal Express package, previously opened and

empty, sent from another victim of the Grandparents Scheme, E.K. of Erlanger,

Kentucky, to another Bethlehem address associated with the defendant.

       Officers arrested the defendant and seized her cellular telephone, incident to her

arrest. On March 8, 2018, Bethlehem Police obtained a search warrant for the defendant’s

cell phone, which revealed additional evidence, discussed below, showing that the

defendant was involved with numerous other instances of the Grandparents Scheme as

well as credit card fraud.

          2. Victim E.K. and his wife, Ei.K.

       E.K. is a 93-year-old man who lives with his 90-year-old wife, Ei.K., in Erlanger,

Kentucky. On February 26, 2018, E.K. and Ei.K. received a telephone call from a person

claiming to be their granddaughter, whom the caller identified by name. The

granddaughter said that she was in a car accident in Ohio and needed bail money to be

released from jail. Another woman then spoke on the telephone and claimed to be

“Deputy Harris,” a law enforcement officer who repeated the granddaughter’s request for

bail money from her grandparents. E.K. and Ei.K. heard a young woman crying in the

background and thought it was their granddaughter. Even though they were concerned

that this could be a scam, they were upset after hearing the crying and they agreed to send

money. “Deputy Harris” instructed them to send $7,000 in cash, placed inside the pages

of a magazine, to an address associated with the defendant in Bethlehem, which the

victims did.
                                             7
         Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 8 of 29



       Diaz’s cell phone revealed a text exchange between Diaz and an individual, C.H.,

in which they discussed Bethlehem addresses that Diaz provided for use in the scheme.

          3. Victim C.B.

       C.B. is an 86-year-old woman living in Rock Falls, Illinois. On February 23, 2018,

C.B. received a telephone call from an individual whom she believed was her grandson.

Her “grandson” (who used his name during the conversation) told C.B. that he was in a

car accident that involved a pregnant woman. Her “grandson” sounded extremely upset

and asked C.B. not to tell any family members about the call and that a lawyer would call

her.

       A short time later, a man called, claiming to be an attorney representing her

grandson. He asked C.B. to send $7,800 in $100 bills, taped inside the pages of a

magazine, via Federal Express, to a Bethlehem address. Convinced that her grandson was

in trouble, C.B. did as she was instructed.

       The following day, the “attorney” called C.B. again and said that he needed more

money for legal fees. He asked for $20,000, and C.B. agreed to provide the funds. When

C.B. tried to withdraw the cash from her bank, a bank employee called C.B.’s daughter,

and together, they realized that C.B. was a fraud victim, and thus she did not send more

money.

       Diaz’s text exchange with C.H., noted above, further linked Diaz to this victim.

Specifically, on February 22, 2018, Diaz provided C.H. with the Bethlehem address that

C.B. used to send the funds for her grandson. Diaz and C.H. also discussed in text
                                              8
         Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 9 of 29



exchanges the delivery and collection of the package that Diaz was arranging.

          4. Victim T.E.

       T.E. is a 76-year-old man who was living in Tinley Park, Illinois. On February 11,

2018, T.E. received a telephone call from a man who identified himself as T.E.’s

grandson (whom the caller named in the conversation). The “grandson” said that he had

been arrested for DUI after an automobile accident. The “grandson” implored T.E. not to

tell anyone about the accident and asked T.E. to speak with his attorney, “James Lee,”

who was with him. “Lee” then spoke with T.E. and asked him to send cash for attorney’s

fees and to repair T.E.’s car. T.E. complied, and after sending money, “Lee” continued to

call and ask for additional funds. Similar to the methods used to lure the other victims of

this scam, “Lee” induced T.E. to send more money by telling T.E. that a woman involved

in the accident was pregnant and lost her baby as a result of the accident. “Lee” directed

T.E. to send the cash to an address in Mount Carmel, PA. As directed, T.E. sent a total of

$29,500 in four separate mailings, which he obtained from his own accounts and by

borrowing money from his daughter. After sending this money, “Lee” called T.E. and

urged him to send an additional $10,000 to a New York address, but T.E. refused.

       Numerous text messages from February 2018 between Diaz and a coworker, A.B.,

showed that Diaz was using A.B.’s residence in Mount Carmel, PA for delivery of T.E.’s

packages. Diaz’s phone also contained a video recording of Diaz opening a package

containing $10,000 in cash in A.B.’s bathroom.

          5. Victim J.S.
                                             9
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 10 of 29



       J.S. is a 75-year-old man who lives in Port Orchard, Washington. In early

February 2018, J.S. received a call from an individual identifying himself as J.S.’s

grandnephew, identified by name at some point during the conversations. The

“grandnephew” called J.S. “grandpa” and said that he was in a car accident, he hit a

woman who was pregnant, and he was in custody for driving under the influence. The

“grandnephew” said that he was embarrassed and asked J.S. not to tell anyone else in the

family about the situation. The “grandnephew” said that he would have a lawyer call J.S.

for help. One hour later, an individual called J.S. claiming to be her grandnephew’s

lawyer. The “lawyer” said that her grandnephew needed $15,000 for bail, and J.S. said

that he did not have that much money.

       After some discussion, J.S. agreed to send the lawyer $10,000. The “lawyer”

instructed J.S. to tape $100 bills totaling $10,000 inside a magazine and send the

magazine via Federal Express to the grandnephew at a Mt. Carmel, PA address that was

the home of A.B., discussed above. J.S. actually looked up the residence on the internet

and saw that it looked “like a shack.” When J.S. told the “lawyer” that he was concerned

about this location, the “lawyer” told him it was a “safe house” and to send the money

and not disclose this to anyone or the price would increase. On February 9, 2018, J.S. did

as he was instructed and sent $10,000 cash via Federal Express to the Mt. Carmel address

that the “lawyer” provided.

       Records from Diaz’s telephone show a text exchange on February 10, 2018

between Diaz and A.B. discussing the delivery of the package to A.B.’s address and
                                            10
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 11 of 29



Diaz’s instructions to A.B. and arrangements to pick it up.

       A few days after sending the original funds, the “lawyer” again called J.S. and

asked for additional money. The “lawyer” tried to convince J.S. that his grandnephew

was in the background crying, but J.S. became skeptical and called his grandnephew.

Obviously, when he spoke with him, J.S. realized that he was a fraud victim.

          6. Victim V.C.

       V.C. is a 79-year-old woman who lives in Grapevine, Texas. In February 2018,

she received a telephone call from a man claiming to be a lawyer for her grandson. Using

her grandson’s name, the “lawyer” said that the grandson was in jail for driving under the

influence, and that her grandson’s vehicle struck a pregnant woman. The “lawyer” said

that her grandson needed $13,000 for bail. The “lawyer” instructed V.C. to tape $100

bills totaling $13,000 inside a magazine and send the magazine via Federal Express to an

Allentown, PA address. The “lawyer” directed V.C. not to tell anyone about this,

including her family members, because her grandson was upset and threatening to

commit suicide. As set forth in Count One of the information, on February 3, 2018, V.C.

did as she was instructed and sent $13,000 in cash via Federal Express from Texas to the

Allentown address that the “lawyer” provided.

       A few days later, the “lawyer” called V.C. again and said that he needed more

money because the judge, who had lost his son in a DUI accident, increased the amount

of bail required for her grandson’s release. The “lawyer” instructed V.C. to send an

additional $27,000 in two separate packages to the same address, which she did. A few
                                            11
          Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 12 of 29



days later, the “lawyer” called again to ask for money, but V.C. refused because she

could not afford to send more money.

       Records from Diaz’s phone show that she was using the Allentown address for

this scheme. On February 2, 2018, Diaz communicated via text with an individual, “L.”

Diaz texted “L,” “Send me the address. Now.” “L” responded with the Allentown

address. In further text exchanges, Diaz asked “L” for additional addresses for the

scheme.

           7. Victim V.O.

       V.O. is an 84-year-old man who lives in Mill Creek, Washington. On February 9,

2018, V.O. received a telephone call from a man claiming to work for the court system in

Boise, Idaho. The man said that V.O.’s grandson was in a car accident and was in jail.

The man said he was trying to help V.O.’s grandson, whom he identified by name, get

out of jail. He then put the “grandson” on the telephone. The “grandson” said he broke

his nose in the accident and it was hard for him to speak, but that he needed V.O.’s

financial help and that he must not tell V.O.’s parents. The man then picked up the phone

and told V.O. that he needed a few minutes to address matters relating to the accident.

       After a few minutes, the man called back and said that the judge would meet with

him and that the man would try to keep bail under $10,000. The man then asked V.O. to

send him $9,500 and to tape the cash inside two magazines and send the magazines via

Federal Express to an address in Allentown, PA. As set forth in Count Two of the

Information, on February 9, 2018, V.O. did as he was instructed and sent $9,500 in cash
                                            12
           Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 13 of 29



via Federal Express from Washington to the Allentown address.

       Text messages recovered from Diaz’s telephone reveal a discussion on February 8

and 9 between Diaz and an individual, “M,” in which Diaz arranged for “M’ to pick up

the package from V.O.

            8. Victim C.M.

       C.M. is an 81-year-old woman who lives in Bay City, Michigan. In February

2018, she received a telephone call from a man identifying himself as “Phillip Morris.”

“Morris” said that her grandson (identified during the conversation by name) had been in

a car accident involving a pregnant woman and that he was in jail and needed $10,000 as

a retainer for an attorney. When C.M. did not immediately agree to send the money, she

received several additional calls urging her to do so, and she eventually relented. As

directed, on February 27, 2018, she sent $10,000 in cash via Federal Express by taping

$100 bills inside a magazine. She sent the package from Michigan to an Allentown

address.

       Text messages recovered from Diaz’s telephone confirm that Diaz was using this

Allentown address for the fraud scheme.

            9. Victim W.B.

       W.B. is a 77-year-old woman who lives in Tupelo Missouri. In early February

2018, W.B. received a telephone call from and individual who told her that her grandson

had been arrested. The caller used her grandson’s name and put the “grandson” on the

telephone. The “grandson” said that he had been arrested and needed money for bail. He
                                            13
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 14 of 29



further told W.B. not to tell his parents about the incident. W.B. believed that she was

talking to her grandson and agreed to send the money. Her “grandson” instructed W.B. to

tape cash totaling $2,000 inside a magazine and send the magazine via United States

Express Mail to him at the Mt. Carmel, PA address (the home of A.B. discussed above).

On February 8, 2018, W.B. did as she was instructed and mailed the package with the

money to the Mt. Carmel address.

       Records from Diaz’s telephone show a text exchange on February 9, 2018

between Diaz and A.B. discussing the delivery of the package to A.B.’s address and Diaz

arranging to pick it up.

          10. Victim M.T.

       M.T. is an 83-year-old woman who lives in Hilo, Hawaii. On February 21, 2018,

M.T. received a telephone call from an individual who identified himself as her son-in-

law. Using her son-in-law’s name, he said that he was in a car accident in Pennsylvania

and was arrested because he was responsible for injuring other individuals. The “son-in-

law” said that he was going to put his lawyer, “Nicholas John,” on the telephone who

would give her instructions about sending him money to keep him out of jail. Her “son-

in-law” told M.T. not to tell any family members about this situation. M.T. spoke to

“John” who directed her to send $15,000 to an address in Minersville, PA, which she

agreed to do. M.T. then withdrew $15,000 from her home equity line of credit with the

Bank of Hawaii and sent the funds via USPS Express Mail to the Minersville address.

       The following day, February 22, 2018, “John” again called M.T. and said that her
                                            14
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 15 of 29



son-in-law now needed an additional $55,000, and that if he did not receive the money,

her son-in-law would go to jail. M.T. told “John” that she was not sure she had the

money, but would try to get it and send it to Minersville. M.T. then returned to her bank,

where bank employees inquired about the reason for the withdrawals and wisely tried to

stop M.T. from withdrawing the funds. M.T. was persistent with the bank, and even

traveled to a different branch to get the funds for her son in law. She was able to obtain

$18,000 in cash, which she then sent via USPS Express Mail to the Minersville address.

       The following day, M.T. was able to obtain from her bank the remaining $37,000

that she thought she needed to keep her son-in-law out of jail. She sent the funds via

Federal Express to Minersville. However, after doing so, she became suspicious, spoke

with her family, and was able to get Federal Express to return the package to her before it

was delivered to the criminals.

       Records from Diaz’s telephone show a text exchange on February 12, 2018

between Diaz and “W” providing addresses for the scheme, including the Minersville

address that the victim used to send the fraud proceeds.


       B. Identity Theft and Fraudulent Credit Card Scheme

       As described in Counts Four and Five of the information, the defendant also

engaged in credit card fraud and identity theft. In January and February 2018, Credit One

Bank sent several credit cards in the names of other individuals to the defendant’s

residence in Pottsville, PA (“the residence”). Those individuals did not request the bank

                                             15
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 16 of 29



to send those cards to the defendant. The defendant’s cell phone contained photographs

of these credit cards and accompanying paperwork from Credit One Bank. The

individuals in whose names the defendant obtained credit cards included J.W. and his

wife, L.W., S.S. and his wife, E.S., and K.W.

       These individuals are all actual customers of Credit One whose identities were

stolen to obtain these credit cards. They did not give the defendant or anyone else

permission to obtain the credit cards or to use them for purchases. The defendant and co-

conspirators working with her obtained the cards by calling Credit One, posing as the

identity fraud victim and asking for cards to be sent to a new address (Diaz’s residence).

To obtain the cards, the defendant and her co-conspirators provided the fraud victims’

names, mailing addresses, telephone numbers, account numbers, partial social security

numbers, and dates of birth.

       After the defendant fraudulently obtained the credit cards in the names of these

individuals, they were used as follows:


              a. J.W. and L.W. Credit One Visa Card ending in 1147 – The cards
                 were fraudulently used in February 2018 for charges totaling $1,417.85.
                 Those charges included three Visa gift card purchases on February 5,
                 2018 at the Giant grocery store in Nazareth, PA.


              b. S.S. and E.S. Credit One Visa Card ending in 0401 -- The cards were
                 fraudulently used in February 2018 for charges totaling $3,168,
                 including five Visa gift card purchases at the Giant grocery store in
                 Easton, PA.


                                            16
          Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 17 of 29



              c. K.W. Credit One Visa card ending in 1232 -- The cards were
                 fraudulently used in January for charges totaling $1,922.44, including
                 Visa gift card purchases at the Giant grocery store in Pottsville, PA and
                 other stores in Allentown and Bethlehem, PA.


   III.    STATUTORY MAXIMUM AND MANDATORY PENALTIES

      The Court may impose the following statutory maximum and mandatory minimum

sentences: Counts One through Three (mail fraud), for each count, 20 years’

imprisonment, a three-year period of supervised release, a $250,000 fine, and a $100

special assessment; Count 4 (access device fraud), 10 years’ imprisonment, a three-year

period of supervised release, a $250,000 fine, and a $100 special assessment; Count 5

(aggravated identity theft), a mandatory term of two years’ imprisonment, to be served

consecutively to any sentence imposed under any provision of law, including any term of

imprisonment imposed for mail fraud and access device fraud as charged in the

information, a one-year term of supervised release, a $250,000 fine and a $100 special

assessment.

      Total Maximum and Mandatory Minimum Sentence is: 72 years’ imprisonment,

including a mandatory term of two years’ imprisonment, to be served consecutively to

any sentence imposed under any provision of law, including any term of imprisonment

imposed for mail fraud and access device fraud as charged in the information, a three-

year period of supervised release, a $1,250,000 fine, and a $500 special assessment. Full

restitution of $165,308 also shall be ordered. Forfeiture of as much as $165,308,

representing all proceeds from the offenses also may be ordered.
                                            17
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 18 of 29




       IV.    SENTENCING GUIDELINES

       The government agrees with the following sentencing guideline calculation which

is set forth in the presentence investigation report. Under U.S.S.G. § 2B1.1(a)(1), the base

offense level for the defendant’s conduct is 7. Under U.S.S.G. § 2B1.1(b)(1)(F), the fraud

loss was more than $150,000 but less than $250,000, resulting in a 10-level increase to

the base offense level. Under U.S.S.G. § 2B1.1(b)(2)(A)(i), the defendant’s offenses

involved 10 or more victims, resulting in a 2-level increase to the defendant’s base

offense level. Under U.S.S.G. § 3A1.1(b)(1), in connection with Counts One through

Three of the information, the defendant knew or should have known that the victims of

this offense were vulnerable victims due to their age, mental condition, and particular

susceptibility to the criminal conduct, resulting in a 2-level increase to the base offense

level. Under U.S.S.G. § 3B1.1(b), in connection with Counts One through Three of the

information, the defendant was a manager or supervisor (but not an organizer or leader),

and the criminal activity involved five or more participants and was otherwise extensive,

resulting in a 3-level increase to the base offense level. Under U.S.S.G. § 3E1.1, the

defendant has timely accepted responsibility for her offense, resulting in a 3-level

downward adjustment.

       This results in a total offense level of 21. Because the defendant is in Criminal

History Category II, her sentencing guideline range is 41 to 51 months in prison, plus a


                                             18
          Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 19 of 29



mandatory minimum consecutive sentence of 24 months on Count 5 (identity fraud). This

results in a total range of 65 to 75 months’ imprisonment.

         The defendant agrees with the guideline calculations as set forth above except that

she now challenges the 2-level upward adjustment for vulnerable victims under U.S.S.G.

§ 3A1.1(b)(1). While the defendant at the time of the plea stipulated to the enhancement,

she has now decided to challenge its application. Under all the circumstances, the

government does not object to the defendant’s withdrawal of the stipulation and will not

seek to enforce it. Rather, the government requests that based on the facts of the case, this

Court find that this adjustment applies.

         Section 3A1.1(b)(1) provides for a 2-level upward adjustment where “the

defendant knew or should have known that the victim of the offense was a vulnerable

victim.” Application Note 2 to this section defines “vulnerable victim” in relevant part as

“a person (A) who is a victim of the offense of conviction . . . and who is unusually

vulnerable due to age, physical or mental condition, or who is otherwise particularly

susceptible to the criminal conduct.” The application note emphasizes that the section

“applies to offenses involving an unusually vulnerable victim in which the defendant

knows or should have known of the victim’s unusual vulnerability.” The application note

further distinguishes, by way of example, between a case where defendant marketed his

fraud to vulnerable victims; and a case where the defendant’s fraud targeted any type

victim, but one of the victims happened to be vulnerable. Application Note 2, U.S.S.G. §

3A1.1.
                                              19
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 20 of 29



       Here, the record well establishes that, at a minimum, the defendant should have

known that her victims were vulnerable, and more likely that she had actual knowledge

of this fact. The fraud clearly targeted elderly victims who were vulnerable to the

demands that the victims send money to help their grandchildren who were in trouble.

The defendant played a significant role in the scheme, and thus likely knew the nature of

the scheme in which she was participating. She was actively and repeatedly involved in

identifying and securing locations for the victims to send money and recruiting

individuals who controlled residences and others to help her collect the proceeds. Those

who are involved in that level of criminal behavior typically know the basic nature of the

crime they are committing.

       The defendant also engaged in text messaging that supports the common sense

conclusion that she understands the nature of the fraud. She texted a confederate a picture

of a used Mercedes Benz she was considering purchasing and said, “I been making mad

money.” She said to another confederate about the addresses she was finding for the

scheme, “We workin Btown now,” meaning that the scheme was targeting Bethlehem.

That is not the language of an innocent dupe. The evidence suggests that she knew

exactly what she is involved in, including that the scheme targeted elderly victims.

       If the defendant did not have actual knowledge that her co-conspirators were

targeting elderly victims, she was willfully blind to the nature of her scheme. This also

qualifies her for the adjustment because by definition, in turning a blind eye, she “should

have known” the basic facts of the scheme, including that the victims were vulnerable. As
                                             20
          Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 21 of 29



reflected in Application Note 2 discussed above, the enhancement is designed to punish

more severely those who participate in schemes that target vulnerable victims as opposed

to those defendants who just happen upon vulnerable victims. The defendant’s scam

clearly targeted elderly and thus vulnerable victims, and in fact, preyed on their

vulnerability. The defendant should be held responsible for that aggravating factor in the

scheme.



       V.     SENTENCING ANALYSIS

       The Supreme Court has declared: AAs a matter of administration and to secure

nationwide consistency, the Guidelines should be the starting point and the initial

benchmark.@ Gall v. United States, 128 S. Ct. 586, 596 (2007). Thus, the Sentencing

Guidelines remain an indispensable resource for assuring appropriate and uniform

punishment for federal criminal offenses.

       This Court must also consider all of the sentencing considerations set forth in

18 U.S.C. § 3553(a). Those factors include: (1) the nature and circumstances of the

offense and the history and characteristics of the defendant; (2) the need for the sentence

imposed to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (3) the need to afford adequate deterrence to

criminal conduct, and to protect the public from further crimes of the defendant; (4) the

need to provide the defendant with educational or vocational training, medical care, or

other correctional treatment in the most effective manner; (5) the guidelines and policy
                                             21
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 22 of 29



statements issued by the Sentencing Commission; (6) the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty

of similar conduct; and (7) the need to provide restitution to any victims of the offense.

18 U.S.C. ' 3553(a).

       Consideration of the 3553(a) Factors

       (1)    The nature and circumstances of the offenses

       The nature and circumstances of the defendant’s criminal conduct is extremely

serious and calls for serious punishment. The defendant and her co-conspirators targeted

elderly victims and preyed on their vulnerability. They cheated the elderly victims out of

tens of thousands of dollars by convincing them that their grandchild was in trouble and

needed their financial help. The victim impact statements in this case make clear how

devastating these crimes were to the victims.

       For example, S.E., the widow of the victim, T.E., who lost $29,500 by sending

money repeatedly to the residences where the defendant was collecting fraud proceeds,

submitted a powerful statement about the damage the defendant and her cohorts caused.

T.E. thought he was helping his grandson who had been involved in an accident where a

pregnant woman was injured and lost her baby. S.E. explained how her husband,

ordinarily a tough and stoic man, was locking himself in his office and “crying because

our grandson was in so much trouble.” PSI ¶ 62, p.16-17. T.E. was suffering from serious

medical issues which became aggravated over the stress of his grandson’s purported legal

problems. In one conversation with the individual posing as his grandson’s lawyer, T.E.
                                             22
         Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 23 of 29



was so stressed he was having trouble breathing. Id., p.17. S.E. emphasized,

       I need to add this NEVER was far from my husband’s mind, to the day he died on
       July 13, 2019. He talked about how foolish he felt . . . . Also, the distraught, crying
       voice of our “grandson” who was difficult to understand. Except for his pleas not
       to tell anyone. And begging for help. What grandparent can withstand that? Not
       my husband. His grandchildren were his life. To this day I despise the people who
       put this scam together. They made his last days miserable, sad and, most
       importantly to him $40,000 less in our savings that would be left for the rest of my
       life.

Id., p.18.

       Other victims described how the fraud devastated them financially and

emotionally, leaving them in a difficult position in retirement. W.B. described the crime

as causing “a very hurtful and long drawn out experience,” and a continuing “stressful

situation.” Id., ¶ 58, p.14-15. C.B. explained, “As a retiree living on a fixed income, this

substantial loss of funds is a hardship.” Id., ¶ 59, p.15. V.O. explained, “This experience

has profoundly affected my state of mind since the event. Rarely does a day go by that I

don’t think of the day that I got the phone call that has caused me so much anguish.” Id.,

¶ 60, p.15. These are just few examples of the pain, heartache, and financial hardship that

the defendant and her cohorts caused these vulnerable victims.

       In addition, the defendant engaged in thousands of dollars in identity fraud,

contributing to a growing problem in our society of criminals stealing identities and

trying to capitalize on the offense. Victims routinely feel violated and lose trust in the

safety and security of our financial systems even if they are reimbursed for their losses.

This conduct also calls for serious punishment and appropriately carries with it a

                                              23
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 24 of 29



mandatory minimum sentence of 24 years. Considering the full scope of the defendant’s

criminal activity here and its incredibly serious and damaging nature, this Court should

impose a guideline sentence.

       (2)    The history and characteristics of the defendant.

       The defendant’s history and characteristics are not mitigating. The defendant

reported that she “had a great childhood,” and had every opportunity to lead a law

abiding life. Instead, she has had several brushes with the law, including convictions for

smaller drug and theft offenses. While the defendant claims that she committed this fraud

to help support her family, she also could have supported her family by getting a job.

Instead, she lived on public benefits and crime proceeds, and was spending her money

shopping for a Mercedes Benz (four days before getting arrested while she was

committing these crimes against the elderly). Her character and history are consistent

with that of a criminal and support the government’s request for a sentence within the

applicable guideline range.

       (3)    The need for the sentence imposed to reflect the seriousness of the
              offense, to promote respect for the law, and to provide just punishment
              for the offense; and

       (4)    the need to afford adequate deterrence to criminal conduct, and to
              protect the public from further crimes of the defendant.

       As discussed above, this is an extremely serious case that calls for a substantial

guideline sentence within the range of 65-75 months in prison. Such a sentence would

appropriately punish the defendant for engaging in crimes that have such a devastating

                                             24
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 25 of 29



financial and emotional impact on its victims. A guideline sentence would also promote

respect for the law and deter the defendant and others who are involved in this criminal

activity, which is far too prevalent in our society, from committing this crime in the

future. The defendant and other potential criminals must receive the message that the

justice system will not tolerate this type of behavior and the punishment will be severe.

The defendant obviously did not learn her lesson when she was first convicted for more

minor offenses. Instead, she escalated her conduct to this higher and more devastating

level. This Court must likewise escalate the sentence as called for by the guidelines and

the statutory mandatory minimum.

       (5)    The need to provide the defendant with educational or vocational
              training, medical care, or other correctional treatment in the most
              effective manner._________________________________________

       The defendant can further her educational and vocational training by taking

advantage of opportunities in prison. Thus, this statutory factor should not affect the

Court’s sentencing determination.

       (6)    The need to avoid unwarranted sentence disparities among defendants
              with similar records who have been found guilty of similar conduct.

       Imposing a guideline sentence is the best way to avoid unwarranted sentencing

disparities since the Sentencing Commission has determined that this range is appropriate

in cases such as this one. There is nothing in the record to suggest that a guideline

sentence here would result in any unwarranted disparities. This factor also supports the

government’s request for a guideline sentence.

                                             25
          Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 26 of 29



         (7)    The need to provide restitution to any victims of the offense.

         The defendant will have difficulty paying restitution under any circumstances as

she has not held a full time job in years and has few assets. She will have to work in

prison and find employment when she is released. This factor should not affect the

Court’s sentence.



   VI.          SENTENCING RECOMMENDATION

         For all the reasons set forth above, the government requests that this Court impose

a sentence of imprisonment within the guideline range of 65-75 months in prison. The

government also recommends that the Court order restitution of $165,308 and forfeiture

of $165,308.

         The government also recommends that the Court remand the defendant to the

custody of the U.S. Marshals immediately following the sentencing. Title 18, United

States Code, Section 3143(a), provides as follows:

                 (a)   Release or Detention Pending Sentence

         Except as provided in paragraph (2), the judicial officer shall order that a person
         who has been found guilty of an offense and who is awaiting imposition or
         execution of sentence, other than a person for whom the applicable guideline
         promulgated pursuant to 28 U.S.C. 994 does not recommend a term of
         imprisonment, be detained, unless the judicial officer finds by clear and
         convincing evidence that the person is not likely to flee or pose a danger to the
         safety of any other person or the community if released under section 3142(b) or
         (c). If the judicial officer makes such a finding, such judicial officer shall order the
         release of the person in accordance with section 3142(b) or (c).


                                                26
        Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 27 of 29



Thus, to be released pending execution of sentence, the defendant must prove by clear

and convincing evidence that she is not likely to flee or pose a danger to the safety of any

other person or the community if released.

       The defendant cannot sustain this heavy burden of proof because she presents a

clear flight risk. The defendant likely will receive a substantial sentence of imprisonment

which will provide the incentive to flee. She also has the opportunity and means to flee

because she has strong connections to the Dominican Republic, where her mother resides.

She has also associated with known criminals, particularly those in the Latin Kings Gang

in Allentown, to whom she has remained loyal. She has a documented history of

engaging in identity fraud, which has included her obtaining false identification

documents. Text messages recovered from her cell phone explicitly show her

involvement in obtaining false identifications. She easily could have such false

identifications at her disposal to flee the jurisdiction, avoid the punishment that awaits

her, and join her family in the Dominican Republic. Consequently, the government




                                             27
       Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 28 of 29



recommends immediate remand.



                                   Respectfully submitted,

                                   WILLIAM McSWAIN
                                   United States Attorney



                                   s/ Louis D. Lappen
                                   LOUIS D. LAPPEN
                                   Deputy United States Attorney




                                     28
       Case 5:19-cr-00342-JLS Document 12 Filed 11/27/19 Page 29 of 29




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the Government’s Sentencing

Memorandum has been filed on ECF and thus served upon:



                          Nancy MacEoin
                          Office of the Federal Defender
                          Curtis Center
                          Philadelphia, PA 19106
                          Nancy_MacEoin@fd.org




                                        /s Louis D. Lappen
                                        Deputy United States Attorney




Date: November 27, 2019




                                          29
